Citation Nr: 0907624	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory condition, variously diagnosed as bronchial 
asthma and bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as depressive 
reaction, dysthymia, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Commonwealth of Puerto Rico, 
Department of Labor and Human Resources, 
Bureau of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to October 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The RO determined that new and 
material evidence had not been submitted sufficient to reopen 
the claims for service connection for hypertension and 
bronchial asthma/chronic bronchitis.  While the RO reopened 
the claim for service connection for depressive reaction, 
they confirmed a previous denial.

In January 2007, the Board recharacterized the issues on 
appeal.  The Board determined that new and material evidence 
had in fact been submitted to reopen the claim for an 
acquired psychiatric disorder; however, the de novo claim for 
benefits was remanded to the RO.  The Board also remanded the 
claims pertaining to hypertension and a respiratory 
condition.  The matters are now ready for appellate 
disposition. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A June 2002 rating decision confirmed a previous denial 
of service connection for a respiratory condition on the 
basis that new and material evidence had not been submitted 
sufficient to reopen the claim.  The Veteran did not appeal 
and the decision became final.  

3.  Evidence submitted since the June 2002 rating decision, 
which confirmed a previous denial of service connection for a 
respiratory condition, was not previously submitted to agency 
decision makers; however, it is cumulative and redundant and, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a respiratory condition, variously 
diagnosed as bronchial asthma and bronchitis.  

4.  A June 2002 rating decision denied service connection for 
hypertension.  The Veteran did not appeal and the decision 
became final.   

5.  Evidence submitted since the June 2002 rating decision, 
which denied service connection for hypertension, was not 
previously submitted to agency decision makers; however, it 
is cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for hypertension.  

6.  The medical evidence of record does not show an acquired 
psychiatric disorder in service or a psychosis to a 
compensable degree within one year after service, nor does 
the competent evidence show a current psychiatric disorder 
related to military service.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2002 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for a respiratory condition, variously 
diagnosed as bronchial asthma and bronchitis, is not new and 
material, and the Veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

2.  Evidence received since the final June 2002 rating 
determination, wherein the RO denied service connection for 
hypertension, is not new and material, and the Veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2008).

3.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, variously diagnosed as 
depressive reaction, dysthymia, and adjustment disorder, are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, pursuant to the January 2007 Board Remand, the 
RO provided notice to the Veteran in letters dated in January 
2007 and September 2007 regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  Additionally, these letters notified the Veteran that 
his claims of entitlement to service connection for 
hypertension and an acquired psychiatric disorder were 
previously denied.  He was specifically notified of the 
reasons for the prior denials and that in order to reconsider 
his claims; he must submit new and material evidence showing 
that the disorders were related to those facts.  

The Veteran was provided notice in accordance with the 
Dingess decision in January 2007 and September 2007.  The 
Veteran indicated in June 2008 that he had no additional 
evidence to submit in support of his claims.  The identified 
VA treatment records have already been associated with the 
claims folder.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service VA and 
private medical records, and reports of VA examination. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



I.  New and Material

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A.  Respiratory Condition

The Veteran seeks to reopen a claim for service connection 
for a respiratory condition, variously diagnosed as bronchial 
asthma and/or bronchitis, last denied by the RO in June 2002.  
The record indicates that in its June 2002 rating decision, 
the RO confirmed a previous denial (June 1968) of service 
connection for bronchial asthma on the basis that the Veteran 
failed to submit new and material evidence showing that 
bronchial asthma was incurred in service.  

Of record at the time of the June 2002 rating decision were 
the Veteran's service treatment records, which were negative 
for a respiratory disorder, including bronchial asthma or 
bronchitis.  

Post-service, a November 1967 letter from Dr. LNR contains 
the first diagnosis of bronchial asthma.  A nexus opinion was 
not provided.  A February 1968 VA examination confirmed the 
diagnosis, as well as chronic bronchitis.  An etiology 
opinion was not rendered.  A May 1968 private medical 
treatment note simply indicated the Veteran had three to four 
episodes of bronchial asthma per month. 

Prior to the June 2002 RO rating decision, the medical 
evidence of record did not include any evidence showing that 
a respiratory condition, to include bronchial asthma or 
bronchitis, was incurred in service.  Evidence submitted 
subsequent to the last final RO decision in June 2002 
includes reports of VA examination dated between 1970 and 
2007, as well as VA outpatient treatment records dated 
between 1998 and 2005, which continue to note the diagnoses 
of bronchial asthma and bronchitis.  Private medical records 
submitted were either duplicative or not pertinent to the 
issue.

As noted previously, the June 2002 rating decision confirmed 
a previous denial of service connection on the basis that the 
Veteran failed to submit new and material evidence showing 
that a respiratory condition was incurred during service.  
The Board finds that new medical evidence still has not been 
submitted sufficient to reopen the Veteran's claim.  See 
38 C.F.R. § 3.156(a).  

The Veteran maintains that he has had asthma since basic 
training, which is not supported by his service treatment 
records.  He alternatively contended that asthma resulted 
from working with coal in service, which is not confirmed by 
his DD-214 (showing that his military occupational specialty 
was a basic trainee). 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that he has a chronic respiratory condition 
which first manifested in service and has persisted since his 
discharge.  As such, the evidence received since 2002 is 
duplicative or cumulative of that on file prior to the last 
final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence contains 
an opinion that a respiratory condition was incurred during 
the Veteran's four months of active military service.  38 
C.F.R. § 3.303.  

At this juncture, the Board would note that there was some 
indication on the February 1999 aid and attendance 
examination that asthma existed since 1962 (prior to the 
Veteran's service); however, the Board did not find this 
probative of the matter on appeal.  Though it's new, it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  In fact, it would be contrary to his claim that 
asthma was first incurred during active military service.  38 
C.F.R. § 3.156(a).  

While the Board recognizes the sincerity of the Veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim of entitlement to a respiratory condition, 
variously diagnosed as bronchial asthma and bronchitis.
B.  Hypertension

The Veteran seeks to reopen a claim of entitlement to service 
connection for hypertension denied by the RO in June 2002.  
The record indicates that in its June 2002 rating decision, 
the RO denied service connection for hypertension on the 
basis that there was no evidence of hypertension in service.  

Of record at the time of the June 2002 rating decision were 
the Veteran's service treatment records, which were negative 
for hypertension.  The February 1964 pre-induction 
examination noted that the Veteran's blood pressure was 
100/70, which remained unchanged on the first post-service VA 
examination in February 1965.

Post-service, high blood pressure was first diagnosed upon VA 
examination in February 1999, some 35 years after the 
Veteran's discharge from active military service. 

Evidence submitted subsequent to the June 2002 rating 
decision includes VA outpatient treatment records dated 
between 2003 and 2005, which simply note treatment for high 
blood pressure.  No nexus opinions were provided.  Private 
medical records submitted were either duplicative or not 
pertinent to the issue.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that he has hypertension which first manifested 
in service and has persisted since his discharge.  As such, 
the evidence received since 2002 is duplicative or cumulative 
of that on file prior to the last final RO decision of that 
year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence shows 
that hypertension was incurred in service or manifested 
within the year following discharge from said service.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  

While the Board recognizes the sincerity of the Veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim of entitlement to service connection for 
hypertension.  See 38 C.F.R. § 3.156(a).  

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran contends that he has an acquired psychiatric 
disorder, variously diagnosed as depressive reaction, 
dysthymia, and adjustment disorder, as result of active duty 
service.  Since the inception of the Veteran's claim in 1965 
to the present, he has set forth various theories of 
entitlement.  He first claimed that depressive reaction was 
secondary to epilepsy.  Currently, he maintains that his 
psychiatric disorder is the result of asthma.  

As service connection is not currently in effect for asthma 
and the Board determined in the instant decision not to 
reopen the claimed benefits for a respiratory disorder, the 
Board shall not discuss the Veteran's claim on a secondary 
basis.  Instead, the Board will proceed with determining the 
merits of the Veteran's claim on a direct causation basis.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As will be discussed below, a chronic acquired psychiatric 
disorder was not diagnosed during service.  While a 
psychiatric disorder was eventually diagnosed after service, 
the weight of the competent medical evidence is against a 
finding that the condition is related to service. 

Service treatment records do contain evidence of acute 
anxiety reaction; however, it was diagnosed in relation to 
the Veteran's epilepsy, a condition which VA previously 
determined not to be related to service and/or aggravated 
therein.  The mere fact that the Veteran had an episode of 
acute anxiety during his four months of active military 
service is not enough to establish that a chronic psychiatric 
disorder manifested during his active duty service.  38 
C.F.R. § 3.303(b).  

Post-service, a February 1965 VA Psychiatric examination 
found the Veteran was having a depressive reaction to his 
epilepsy.  The examiner indicated that "depression in 
epileptics is a defensive one reverted inside instead of 
discharge."  A March 1965 Social Survey simply noted the 
Veteran appeared depressed and easily disturbed by 
difficulties.  A formal diagnosis was not rendered.   

While the Veteran had depressive reaction in February 1965, 
it is not a psychosis within the applicable meaning of the 
statute.  38 C.F.R. § 3.307, 3.309.  Further, depressive 
reaction was attributed to the non-service connected 
epilepsy.  As a final matter, the Board would note that 
service treatment records revealed the Veteran concealed his 
convulsive disorder upon his enlistment, which has damaged 
his credibility.

Thereafter, a November 1967 letter from Dr. LNR shows the 
Veteran had endogenic depression.  Depressive reaction was 
again diagnosed upon VA examination in February 1968.  After 
the July 1970 VA examination, the Veteran was diagnosed with 
depressive neurosis.  The examiner noted the Veteran was an 
individual with highly hysterical character features with 
conversion and dissociative trends.   

From 1970 to 1998, there is a lengthy period without 
treatment, which would weigh heavily against a finding of a 
continuity of symptomatology and a chronic acquired 
psychiatric disorder as a result of service.  Moreover, no 
medical professional has provided any opinion linking the 
currently diagnosed dysthymia /depressive disorder to any 
aspect of the Veteran's period of service.  To the contrary, 
upon VA psychiatric examination in June 2007, the examiner 
opined after review of the claims folder and mental status 
evaluation of the Veteran, that a neuropsychiatric disorder 
was not caused by or a result of the Veteran's military 
service.  

The examiner reasoned that there was no evidence of 
psychiatric complaints, psychiatric findings or psychiatric 
treatment during the Veteran's military service.  The 
examiner further indicated that there was no evidence of 
psychiatric complaints, psychiatric findings, or psychiatric 
treatment after discharge from military service.  Finally, 
the examiner found that the Veteran did not seek psychiatric 
care until 1998 after he was diagnosed with vocal cord 
carcinoma.

Though the Veteran contends that an acquired psychiatric 
disorder is related to his military service, there is no 
medical evidence on file supporting the Veteran's assertion 
and his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the Veteran's claim 
and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a respiratory 
condition, variously diagnosed as bronchial asthma and 
bronchitis, and to that extent only, the appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension 
and to that extent only, the appeal is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as depressive reaction, 
dysthymia, and adjustment disorder, is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


